Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 1 of 10 PageID #: 3201




                             UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA



   UNITED STATES OF AMERICA                                Case No. 1:16-cr-25-SEB-MJD-08

                                                           ORDER       ON     MOTION FOR
   v.                                                      SENTENCE REDUCTION UNDER
                                                           18 U.S.C. § 3582(c)(1)(A)
   JUSTIN M. ROBERTS                                       (COMPASSIONATE RELEASE)




         Upon motion of ☒ the defendant ☐ the Director of the Bureau of Prisons for a reduction

  in sentence under 18 U.S.C. § 3582(c)(1)(A), and after considering the applicable factors provided

  in 18 U.S.C. § 3553(a) and the applicable policy statements issued by the Sentencing Commission,


  IT IS ORDERED that the motion is:


  ☒ DENIED.


  ☐ DENIED WITHOUT PREJUDICE.


  ☐ OTHER:


  ☒ FACTORS CONSIDERED: See attached opinion.
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 2 of 10 PageID #: 3202




                                  UNITED STATES DISTRICT COURT
                                  SOUTHERN DISTRICT OF INDIANA
                                      INDIANAPOLIS DIVISION

  UNITED STATES OF AMERICA,                                 )
                                                            )
                                  Plaintiff,                )
                                                            )
                             v.                             )        No. 1:16-cr-00025-SEB-MJD
                                                            )
  JUSTIN M. ROBERTS,                                        ) -08
                                                            )
                                  Defendant.                )


                                                   ORDER

          Defendant Justin M. Roberts has filed a motion seeking compassionate release under § 603

  of the First Step Act of 2018, which is codified at 18 U.S.C. § 3582(c)(1)(A). Dkt. 530. Mr. Roberts

  seeks immediate release from incarceration, or, in the alternative, to serve the remainder of his

  custodial term on home confinement. 1 Dkt. 582. For the reasons explained below, his motion is

  DENIED.

  I.      Background

          On February 3, 2016, Mr. Roberts was charged with one count of conspiracy to distribute

  controlled substances, in violation of 21 U.S.C. § 846, and three counts of distribution of a



          1
             Pursuant to statute, the location of a prisoner's confinement is the sole province of BOP, and its
  placement decisions are "not reviewable by any court." 18 U.S.C. § 3621(b). The Court therefore does not
  have the authority to order the remainder of Mr. Roberts's sentence to be served on home confinement. See
  United States v. Saunders, 986 F.3d 1076, 1078 (7th Cir. 2021) (district court lacks authority to order
  transfer to home confinement); United States v. Council, No. 1:14-CR-14-5, 2020 WL 3097461, at *7 (N.D.
  Ind. June 11, 2020); United States v. Neeley, No. 1:14-cr-00096, 2020 WL 1956126, at *2 (S.D. Ind. Apr.
  23, 2020). Instead, in accordance with § 3582(c)(1)(A), the Court considers whether to reduce Mr. Roberts's
  sentence to time served. See United States v. Millbrook, No. 20-2147, 2021 WL 960743, at *2 (7th Cir.
  Mar. 15, 2021) (finding no error when district court failed to discuss defendant's alternative request for
  transfer to home confinement because the court had no authority to grant the request under § 3582, which
  authorizes only sentence "reductions").



                                                       2
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 3 of 10 PageID #: 3203




  controlled substance, in violation of 21 U.S.C. § 841(a)(1). Dkt. 1. A year later, Mr. Roberts pled

  guilty to two counts of distribution of methamphetamine (mixture), in violation of 21 U.S.C.

  §§841(a)(1) and 851 (Counts 2 and 3). Dkts. 448, 451. In the plea agreement, Mr. Roberts agreed

  to plead guilty to the two counts of distribution of a controlled substance, and the United States

  agreed to dismiss the conspiracy count and the other distribution count. Dkt. 296 at 1. The Court

  sentenced Mr. Roberts to concurrent terms of 156 months of imprisonment on each count, to be

  followed by 6 years of supervised release. Dkts. 448, 451. The Bureau of Prisons ("BOP") lists

  Mr. Roberts's anticipated release date (with good-conduct time included) as March 23, 2027.

         Mr. Roberts is 43 years old. He is currently incarcerated at FCI Gilmer in Glenville, West

  Virginia. As of June 10, 2021, the BOP reports that no inmates or staff members at FCI Gilmer

  have active cases of COVID-19; it also reports that 293 inmates at FCI Gilmer have recovered

  from COVID-19 and           that 1 inmate at FCI Gilmer has died from the virus.

  https://www.bop.gov/coronavirus/ (last visited June 10, 2021). The BOP also reports that 1037

  inmates and 141 staff members at FCI Gilmer have been fully inoculated against COVID-19. Id.

  That is, 67% of the inmates at FCI Gilmer have been fully inoculated against COVID-19. See

  https://www.bop.gov/about/statistics/population_statistics.jsp (showing that as of June 9, 2021,

  the BOP reports that FCI Gilmer and the camp at Gilmer have a total inmate population of 1552).

         In June 2020, Mr. Roberts filed a pro se motion for compassionate release. Dkt. 530. The

  Court appointed counsel, dkt. 564, and appointed counsel filed a brief/memorandum in support of

  the motion, dkt. 582. The United States filed an opposition to the motion, dkt. 586, and Mr. Roberts

  filed a reply, dkt. 588. Thus, the motion is now ripe for decision.




                                                   3
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 4 of 10 PageID #: 3204




  II.    Discussion

          Mr. Roberts seeks immediate release based on "extraordinary and compelling reasons" as

  set forth in 18 U.S.C. § 3582(c)(1)(A)(i). Dkts. 582. Specifically, he contends that his advanced

  age and HIV-positive status, which make him more susceptible to severe complications from

  COVID-19, combine with the BOP's inability to control COVID-19 outbreaks in their facilities to

  establish extraordinary and compelling reasons to reduce his sentence to time served. Id. In

  opposition, the United States argues that Mr. Roberts has not established extraordinary and

  compelling reasons warranting release; that he would pose a danger to the community if released;

  and that the § 3553 sentencing factors weight against granting release. Dkt. 586.

         The general rule is that sentences imposed in federal criminal cases are final and may not

  be modified. 18 U.S.C. § 3582(c). Under one exception to this rule, a court may reduce a sentence

  upon finding there are "extraordinary and compelling reasons" that warrant a reduction. 18 U.S.C.

  § 3582(c)(1)(A)(i). Before the First Step Act, only the Director of the Bureau of Prisons

  ("BOP") could file a motion for a reduction based on "extraordinary and compelling reasons."

  Now, a defendant is also permitted to file such a motion after exhausting administrative

  remedies. See First Step Act of 2018, Pub. L.N. 115-391, 132 Stat. 5194, 5239 (2018). The

  amended version of the statute states:

         [T]he court, upon motion of the Director of the Bureau of Prisons, or upon motion
         of the defendant after the defendant has fully exhausted all administrative rights to
         appeal a failure of the Bureau of Prisons to bring a motion on the defendant's behalf
         or the lapse of 30 days from the receipt of such a request by the warden of the
         defendant's facility, whichever is earlier,[2] may reduce the term of imprisonment
         (and may impose a term of probation or supervised release with or without
         conditions that does not exceed the unserved portion of the original term of
         imprisonment), after considering the factors set forth in section 3553(a) to the
         extent that they are applicable, if it finds that—


         2
           Mr. Roberts submitted a request for compassionate release to his warden on August 14, 2020.
  Dkt. 546 at 4. More than 30 days have passed, and Mr. Roberts has not received a response.

                                                   4
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 5 of 10 PageID #: 3205




                 (i) extraordinary and compelling reasons warrant such a reduction;
                 or

                 (ii) the defendant is at least 70 years of age, has served at least 30
                 years in prison, pursuant to a sentence imposed under section
                 3559(c), for the offense or offenses for which the defendant is
                 currently imprisoned, and a determination has been made by the
                 Director of the Bureau of Prisons that the defendant is not a danger
                 to the safety of any other person or the community, as provided
                 under section 3142(g);

         and that such a reduction is consistent with applicable policy statements issued by
         the Sentencing Commission . . . .

  18 U.S.C. § 3582(c)(1)(A).

         Congress directed the Sentencing Commission to "describe what should be considered

  extraordinary and compelling reasons for sentence reduction, including the criteria to be applied

  and a list of specific examples." 28 U.S.C. § 994(t). It directed that "[r]ehabilitation of the

  defendant alone shall not be considered an extraordinary and compelling reason." Id. Before

  passage of the First Step Act, the Sentencing Commission promulgated a policy statement

  regarding compassionate release under § 3582(c). U.S.S.G. § 1B1.13.

         Section 1B1.13 sets forth the following considerations. First, whether "[e]xtraordinary and

  compelling reasons warrant the reduction" and whether the reduction is otherwise "consistent with

  this policy statement." U.S.S.G. § 1B1.13(1)(A), (3). Second, whether the defendant is "a danger

  to the safety of any other person or to the community, as provided in 18 U.S.C. § 3142(g)."

  U.S.S.G. § 1B1.13(2). Finally, consideration of the sentencing factors in 18 U.S.C. § 3553(a), "to

  the extent they are applicable." U.S.S.G. § 1B1.13.

         As to the first consideration, Subsections (A)-(C) of Application Note 1 to § 1B1.13

  identify three specific "reasons" that qualify as "extraordinary and compelling": (A) terminal

  illness diagnoses or serious conditions from which a defendant is unlikely to recover and which


                                                   5
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 6 of 10 PageID #: 3206




  "substantially diminish[]" the defendant's capacity for self-care in prison; (B) aging-related health

  decline where a defendant is over 65 years old and has served at least ten years or 75% of his

  sentence, whichever is less; or (C) certain family circumstances (the death or incapacitation of the

  caregiver of the defendant's minor child or the incapacitation of the defendant's spouse or

  registered partner when the defendant would be the only available caregiver for the spouse or

  registered partner). U.S.S.G. § 1B1.13, Application Note 1(A)–(C). Subsection (D) adds a catchall

  provision for "extraordinary and compelling reason[s] other than, or in combination with, the

  reasons described in subdivisions (A) through (C)," "[a]s determined by the Director of the Bureau

  of Prisons." Id., Application Note 1(D).

          The policy statement in § 1B1.13 addresses only motions from the Director of the

  BOP. Id. ("Upon the motion of Director of the Bureau of Prisons under 18 U.S.C. § 3582(c)(1)(A),

  the court may reduce a term of imprisonment . . . "). It has not been updated since the First Step

  Act amended § 3582(c)(1)(A) to address motions that are filed by prisoners. As a result, the

  Sentencing Commission has not yet issued a policy statement "applicable" to motions filed by

  prisoners. United States v. Gunn, 980 F.3d 1178, 1180–81 (7th Cir. 2020). And, in the absence of

  an applicable policy statement, the portion of § 3582(c)(1)(A) requiring that a reduction be

  "consistent with the applicable policy statements issued by the Sentencing Commission" does not

  curtail a district court judge's discretion. Id. at 1180. Nonetheless, the Commission's analysis in

  § 1B1.13 can guide a court's discretion without being conclusive. Id. As to motions brought under

  the "catchall" provision in Subsection (D), district judges should give the Director of the BOP's

  analysis substantial weight (if he has provided such an analysis), even though those views are not

  controlling. Id.




                                                   6
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 7 of 10 PageID #: 3207




          Accordingly, the Court evaluates motions brought under the "extraordinary and

  compelling" reasons prong of § 3582(c)(1)(A) with due regard for the guidance provided in

  § 1B1.13 by deciding: (1) whether a defendant has presented an extraordinary and compelling

  reason warranting a sentence reduction; 3 (2) whether the defendant presents a danger to the safety

  of any other person or to the community, as provided in 18 U.S.C. § 3142(g); and (3) whether the

  applicable sentencing factors in § 3553(a) favor granting the motion.

          Mr. Roberts asks the Court to exercise its broad discretion to find an extraordinary and

  compelling reason warranting release in this case because he has conditions (advanced age and

  HIV) that increase his risk of experiencing severe COVID-19 symptoms. Dkt. 582. The CDC

  (Centers for Disease Control) has recognized that having HIV can make you more likely to get

  severely ill from COVID-19. See https://www.cdc.gov/coronavirus/2019-ncov/need-extra-

  precautions/people-with-medical-conditions.html (last visited June 10, 2021). While it appears

  that Mr. Roberts may be managing his condition while incarcerated, the Court will assume without

  deciding that Mr. Roberts's risk of developing severe symptoms if he contracts COVID-19 creates

  an extraordinary and compelling reason that could warrant a sentence reduction.

          This does not end the analysis, however, because the Court finds that the applicable

  § 3553(a) sentencing factors weigh against granting Mr. Roberts's request for compassionate

  release. The factors are: (1) the nature and circumstances of the offense and the history and

  characteristics of the defendant; (2) the need for the sentence imposed (a) to reflect the seriousness

  of the offense, to promote respect for the law, and to provide just punishment for the offense; (b)



          3
            In keeping with the Seventh Circuit's instruction in United States v. Gunn, 980 F.3d 1178, 1180–
  81 (7th Cir. 2020), the Court would typically consider the rationale provided by Mr. Roberts's warden in
  denying Mr. Roberts's administrative request for relief. However, as stated above, Mr. Roberts's warden
  did not respond to his request for relief. Thus, there is no rationale to consider.


                                                      7
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 8 of 10 PageID #: 3208




  to afford adequate deterrence to criminal conduct; (c) to protect the public from further crimes of

  the defendant; and (d) to provide the defendant with needed educational or vocational training,

  medical care, or other correctional treatment in the most effective manner; (3) the kinds of

  sentences available; (4) the kinds of sentence and the sentencing range established for the

  defendant's crimes; (5) any pertinent policy statement issued by the Sentencing Commission; (6)

  the need to avoid unwarranted sentence disparities among defendants with similar records who

  have been found guilty of similar conduct; and (7) the need to provide restitution to any victims of

  the offense. 18 U.S.C. § 3553(a). The Court will address those factors that are applicable to Mr.

  Roberts's motion.

         Here, Mr. Roberts suffers from a medical condition that increases his risk of experiencing

  severe symptoms if he contracts COVID-19. See https://www.cdc.gov/coronavirus/2019-

  ncov/need-extra-precautions/people-with-medical-conditions.html (last visited June 10, 2021)

  (identifying HIV as a condition that can make you more likely to get severely ill from COVID-

  19). While FCI Gilmer experienced a significant outbreak of COVID-19, the BOP's efforts to

  control the virus among the inmate population appear to be having some success.

  https://www.bop.gov/coronavirus/ (last visited June 10, 2021) (showing that no inmates at FCI

  Gilmer have a current COVID-19 infection). Two-thirds of the inmates at FCI Gilmer have been

  fully inoculated against COVID-19. See id. (showing that as of June 10, 2021, 1037 inmates at

  FCI       Gilmer       have       been        fully      inoculated       against      COVID-19);

  https://www.bop.gov/about/statistics/population_statistics.jsp (showing that as of June 10, 2021,

  the BOP reports that FCI Gilmer and the camp at Gilmer have a total inmate population of 1552).

  Thus, the risk that Mr. Roberts will actually contract COVID-19 has been significantly reduced.

  That said, the nature of prisons means that the virus can spread quickly and that inmates have little



                                                   8
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 9 of 10 PageID #: 3209




  ability to protect themselves from the virus. In short, the Court is aware of the risk that Mr. Roberts

  faces from COVID-19 and has given it appropriate weight in its consideration of the § 3553(a)

  factors.

             Also weighing in Mr. Roberts's favor under the Court's § 3553(a) analysis, he has taken

  several BOP classes during his imprisonment, including: Spanish, finance, life skills, commercial

  driver’s license, Celebrate Recovery (a drug treatment program) and college level courses. Dkt.

  582-4. Mr. Roberts has been on the waitlist for Unicor for 18 months, but it has been delayed due

  to COVID-19. Mr. Roberts has had only one disciplinary infraction during his incarceration, and

  it was in 2017. Dkt. 582-3. If released, Mr. Roberts will live at a home owned by his mother, and

  he will have the support of his parents and brother. Dkt. 582-16. He plans to start a woodworking

  business with his brother and will cultivate a relationship with his son and granddaughter. Id.

             Weighing against him, Mr. Roberts was a part of a conspiracy to distribute

  methamphetamine and ultimately pled guilty to selling methamphetamine to undercover officers

  on two occasions. Mr. Roberts has a serious criminal history, including felony convictions for: (1)

  two counts of battery by bodily waste in 2003; (2) felony escape in 2009; (3) possession of

  methamphetamine in 2011; (4) possession of more than 10 grams of a drug precursor in 2011; (5)

  felony escape in 2011; (6) sale of a Schedule II controlled substance (methamphetamine) in 2010;

  and (7) resisting law enforcement in 2011. Dkt. 376. Both of Mr. Roberts's escape convictions

  relate to him violating home detention orders. His conviction for resisting law enforcement

  occurred when he fled at a high rate of speed from an officer who was trying to perform a routine

  traffic stop. Mr. Roberts also has 8 misdemeanor convictions, one of which involved him hitting

  his victim in the head with a glass, repeatedly hitting him in the head with his fist and kicking him.

  The BOP rates him as a high risk for recidivism and gives him a medium security classification.



                                                    9
Case 1:16-cr-00025-SEB-MJD Document 594 Filed 06/14/21 Page 10 of 10 PageID #: 3210




   Dkt. 582-4. Finally, Mr. Roberts has completely slightly less than half his sentence and is not

   scheduled to be released for more than 5 ½ years.

          In light of these considerations, the Court finds that releasing Mr. Roberts early would not:

   reflect the seriousness of the offense; promote respect for the law; provide just punishment for the

   offense; afford adequate deterrence to criminal conduct; or protect the public from further crimes.

   The Court is sympathetic to the risks Mr. Roberts faces from COVID-19 but does not find that

   those risks warrant releasing him from incarceration at this time. See United States v. Saunders,

   986 F.3d 1076, 1078 (7th Cir. 2021) (affirming denial of motion for compassionate release where

   district court found that § 3553(a) factors weighed against release despite COVID-19 risk because

   defendant committed serious offense and had only served one-third of sentence).

           III.    Conclusion

          For the reasons stated above, Mr. Roberts's motion for compassionate release, dkt. [530],

   is denied.

          IT IS SO ORDERED.


          Date:          6/14/2021                      _______________________________
                                                        SARAH EVANS BARKER, JUDGE
   Distribution:                                        United States District Court
                                                        Southern District of Indiana
   All Electronically Registered Counsel




                                                   10
